—Appeal from a judgment of the Supreme Court (Ellison, J.), entered March 31, 1995 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent revoking petitioner’s parole.
Petitioner was charged with four violations of the conditions of his parole and was found guilty of three of those charges after a hearing. As a result, his parole was revoked. Petitioner *793claims that his due process rights were violated because he was not apprised of the allegations contained in the fourth charge and that there is not substantial evidence in the record to support the finding of guilt on this charge. We disagree. The fourth charge alleged that petitioner threatened to kill Daryl Matthews. We find that petitioner received notice of this charge and that the allegations contained therein were sufficiently specific to advise petitioner of the condition of parole which was violated. Moreover, we find that the transcript of the 911 calls, as well as the testimony of Matthews and the police officers who responded to the calls, provide substantial evidence supporting the determination of guilt.
Cardona, P. J., Mercure, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.